Order entered October QN. , 2012




                                           In The
                                 Court of 3ppeat5
                        jf iftb Mb:aria of Texati at Malin;
                                    No. 05-12-01221-CR

                            JERRY W. MOONEY, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                    On Appeal from the Criminal District Court No. 3
                                 Dallas County, Texas
                         Trial Court Cause No. F02-35420-MJ

                                         ORDER
      The Court GRANTS appellant's September 28, 2012 motion to extend time to file his

motion for rehearing. We ORDER appellant to file his motion for rehearing by MONDAY,

OCTOBER 22, 2012.


             We DIRECT the Clerk to send a copy of this order, by first-class mail, to Jerry R.

Mooney, TDCJ No. 1322889, Terrell Unit, 1300 F.M. 655, Rosharon, TX 77583.




                                                         gsf-Ce4rwilye
                                                  LANA MYERS
                                                  JUSTICE